Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reference citation
In response to applicant’s comment on page 6 of the remarks filed April 15, 2022, it is noted that U.S. Publication 2012/0147802 was cited by applicant on the IDS filed on March 28, 2022. Thus, this reference no longer needs to be cited on an 892 form.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Roy et al. (2015/0323694) discloses “detecting foreign object debris around a wireless power transfer system include a plurality of detectors, each detector featuring one or more loops of conducting material, and a controller configured to measure at least one of a voltage and a current in each detector and to determine, based on the measurements, whether foreign object debris is present around the wireless power transfer system, where at least some of the plurality of detectors include a first number of loops of the conducting material, and at least some of the plurality of detectors include a second number of loops of the conducting material larger than the first number”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, receiving a reference value from the wireless power receiver, the reference value being a reference Q-factor or self-resonant frequency; determining a foreign object detection (FOD) value based on the reference value and one or more characteristics of the wireless power transmitter; performing a plurality of Q-factor measurements or a plurality of self-resonant frequency measurements at different times to reduce an effect of erroneous measurement; 

With respect to independent claim 6, the applicant argument is persuasive and the closest prior art reference Roy et al. (2015/0323694) discloses “detecting foreign object debris around a wireless power transfer system include a plurality of detectors, each detector featuring one or more loops of conducting material, and a controller configured to measure at least one of a voltage and a current in each detector and to determine, based on the measurements, whether foreign object debris is present around the wireless power transfer system, where at least some of the plurality of detectors include a first number of loops of the conducting material, and at least some of the plurality of detectors include a second number of loops of the conducting material larger than the first number”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, receive a reference value from a wireless power receiver, the reference value being a reference Q-factor or self-resonant frequency; determine a foreign object detection (FOD) value based on the reference value and one or more characteristics of a wireless power transmitter; perform a plurality of Q-factor measurements or a plurality of self-resonant frequency measurements at different times to reduce an effect of erroneous measurement;

With respect to independent claim 12, the applicant argument is persuasive and the closest prior art reference Roy et al. (2015/0323694) discloses “detecting foreign object debris around a wireless power transfer system include a plurality of detectors, each detector featuring one or more loops of conducting material, and a controller configured to measure at least one of a voltage and a current in each detector and to determine, based on the measurements, whether foreign object debris is present around the wireless power transfer system, where at least some of the plurality of detectors include a first number of loops of the conducting material, and at least some of the plurality of detectors include a second number of loops of the conducting material larger than the first number”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, the wireless power transmitter receiving a reference value from the wireless power receiver, the reference value being a reference Q-factor or self-resonant frequency; the wireless power transmitter determining a foreign object detection (FOD) value based on the reference value and one or more characteristics of the wireless power transmitter;

With respect to independent claim 14, the applicant argument is persuasive and the closest prior art reference Roy et al. (2015/0323694) discloses “detecting foreign object debris around a wireless power transfer system include a plurality of detectors, each detector featuring one or more loops of conducting material, and a controller configured to measure at least one of a voltage and a current in each detector and to determine, based on the measurements, whether foreign object debris is present around the wireless power transfer system, where at least some of the plurality of detectors include a first number of loops of the conducting material, and at least some of the plurality of detectors include a second number of loops of the conducting material larger than the first number”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, receive a reference value from the wireless power receiver, the reference value being a reference Q-factor or self-resonant frequency; determine a foreign object detection (FOD) value based on the reference value and one or more characteristics of the wireless power transmitter; determine whether to enable or disable wireless power transfer based on a comparison of the FOD value and a threshold;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836